Status of Claims
This Office Action is in response to the Applicant’s Response dated 7/27/2022. Claims 1-2, 4-7, and 9-12 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendment, see pages 6-7, filed 7/27/2022, with respect to dependent claim 2 Objection has been fully considered and is accepted.  The Objection of claim 2 has been withdrawn, upon the Applicant’s update of grammatical phrasing to more clearly convey intentions; however, the 35 U.S.C. § 103 rejection of claim 2, filed 5/3/2022, still applies with citations similar to the updated claim. 

Response to Arguments
Applicant's arguments, see page 8, filed 7/27/2022, have been fully considered but they are not persuasive.  Regarding argument #1, the Applicant has argued against the citation of Henel in claim 1, specifically that Henel does not disclose a hill hold control that is activated when a vehicle is stopped on an inclination greater than a brake activation threshold, however the Examiner respectfully disagrees.  Paragraphs [0021] and [0025] of Henel describe the collection of inclination data from a sensor, and the comparison of that inclination data against a stored value of 0% gradient, such as a flat horizontal driving surface.  When an upward or downward inclination is detected, a specified predetermined threshold value is utilized to automatically initiate a hill start assist without the necessity of driver intervention.
Applicant's arguments, see page 8, filed 7/27/2022, have been fully considered but they are not persuasive.  Regarding argument #2, the Applicant has argued against the citations of Kudo in claim 1, specifically that Kudo does not teach a hill hold control that is dependent upon both a hill inclination exceeding a threshold, as well as a distance to a structure.  However, the Examiner only cited Kudo to the distance limitation, and still relies upon Henel for disclosing the limitation that describes a hill hold control dependent on a hill inclination exceeding a threshold.
Paragraph [0065] of Kudo teaches a hill hold control dependent on a distance to a structure, and further provides a threshold for said distance which is used to determine the activation of a hill hold control.  The sensitivity of a “brake activation threshold” as claimed by the Applicant is updated depending on the distance between vehicle and the structure, where hill hold control is initiated sooner in an instance where a distance is below the distance threshold.  As currently claimed, “…decreasing said brake activation threshold to a first threshold…” simply entails the sensitivity of when a hill hold control is initiated according to a distance, which is described in [0065] of Kudo.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/15/2022